Order entered August 19, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00216-CR

                         NATHAN EARL BURGESS, Appellant

                                            V.

                              STATE OF TEXAS, Appellee

                     On Appeal from the County Court at Law No. 2
                                 Collin County, Texas
                         Trial Court Cause No. 001-86625-2012

                                        ORDER
      Appellant’s Augsut 18, 2014 first amended motion to extend the time to file appellant’s

brief is GRANTED. The time to file appellant’s brief is EXTENDED to September 22, 2014.


                                                   /s/   LANA MYERS
                                                         JUSTICE